DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 4, 5, 10, and 13, canceled claims 2, 3, and 7, and added claim 14. Claims 1, 4-6, and 8-14 are pending.
The amendments to the claims have overcome some of the claim objections of record. However, after further consideration, new claim objections have been found to be necessary. See claim objections below for details.
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See rejections below for details.
The amendments to the claims have overcome the prior art rejections of record. However, after further consideration, amendments have been found to necessitate new rejections over the prior art previously relied upon. See 102 and 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/13/2020, with respect to the claim objections have been fully considered, but they are not persuasive. 
Applicant has argued that, as a result of the amendments to the claims, claim 13 is no longer a duplicate of claim 1. Specifically, applicant has argued that amended claim 1 recites “a perforated filter plate for the connection of the filter bag to the filter installation,” whereas amended claim 13 recites “a perforated filter plate for the connection of the filter basket to the filter installation”. Examiner respectfully disagrees and maintains that claim 13 is a substantial duplicate of claim 1.

In view of the above, claim 13 stands objected to as being a substantial duplicate of claim 1.

Applicants other arguments with respect to the remaining claim objections of record have been fully considered and are persuasive. Therefore, said claim objections have been withdrawn. 
However, after further consideration, additional claim objections have been found to be necessary. See objections below for details. 

Applicant’s arguments, see Remarks, filed 10/13/2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn.
However, after further search and consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 10/13/2020, with respect to the prior art rejections over Williams have been fully considered, but they are not persuasive.
Applicant has argued that Williams fails to teach or suggest the limitation wherein “at least one further snap-ring is fitted beneath the insertion bands on the filter bag for the stabilization of the filter bag in the region of the spring elements.” Examiner respectfully disagrees. 
As discussed in the 102 rejection of claims 1 and 13 below,  Williams teaches a device wherein “wherein a further snap ring (garter spring) 54 is fitted beneath the insertion bands (the upper and lower parts of the collar portion 42 having the largest diameter of the collar portion, and fitting above and below the perforated filter plate 16 respectively) on the filter bag 38 (i.e. in contact or at least close proximity with the interior of the filter bag) for the stabilization of the filter bag 38 in the region of the spring elements (upper end portions of rods) 58 (Figures 1-4, Column 4 Line 19-Column 6 Line 10).”
Therefore, Examiner maintains that Williams teaches all of the limitations of claims 1 and 13. See 102 rejections below for further details.

It is noted that the features upon which applicant relies (i.e., the at least one further snap ring being part of the filter bag) are not recited in the rejected claim(s). Instead claims 1 and 13 require that the at least one further snap ring be ““fitted beneath the insertion bands on the filter bag,” (emphasis added). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to Merriam-Webster, the word “on” is a preposition which can be “used as a function word to indicate position in close proximity with”. The garter spring 54 in Williams is in contact or at least close proximity with the interior of the filter bag 38 (Figures 1-4, Column 4 Line 19-Column 6 Line 10). Therefore, the garter spring 54 can be considered to be “on the filter bag”.
In view of the above, Examiner maintains that the garter spring 54 of Williams satisfies the limitations of claims 1 and 13 wherein “at least one further snap-ring is fitted beneath the insertion bands on the filter bag for the stabilization of the filter bag in the region of the spring elements”. See 103 rejections below for further details.

Applicant has argued that Williams fails to teach or suggest a system comprising “two insertion bands spaced apart from one another”. Examiner respectfully disagrees. 
As discussed in the 102 rejection of claims 1 and 13 below, Williams teaches a device “wherein the filter bag 38, for the connection to the connecting region also has two insertion bands spaced apart from each other, which cover the at least one snap ring 46 at least partially over a surface at a side edge, the two insertion bands being the upper and lower parts of the collar portion 42 having the largest diameter of the collar portion and fitting above and below the perforated filter plate 16 respectively (Figures 1-4, Column 4 Line 19-Column 6 Line 10).”


	Applicant has argued that the collar potion 42 cannot be “two insertion bands spaced apart from one another” because the collar portion is a single piece. Examiner respectfully disagrees.
	As discussed in the above and in the 102 rejections below, Examiner’s rejection cites the upper and lower parts of the collar portion 42 having the largest diameter of the collar portion and fitting above and below the perforated filter plate 16 respectively (see 102 rejection of claims 1 and 13 below for details). The fact that the collar portion 42 is a single piece does not prohibit the aforementioned parts of the collar portion 42 from being considered as being two distinct insertion bands.
It is noted that the features upon which applicant relies (i.e., the two insertion bands being two completely, separate non-integral pieces) are not recited in the rejected claim(s). Instead claims 1 and 13 require that the at least one further snap ring be ““fitted beneath the insertion bands on the filter bag,” (emphasis added). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the above, Examiner maintains that the garter spring 54 of Williams satisfies the limitations of claims 1 and 13 requiring “two insertion bands spaced apart from one another”. See 103 rejections below for further details.

Applicant has argued that it would not be obvious to modify Williams by adding “at least one further snap ring” and/or “two insertion bands”, as the prior art of record allegedly fails to teach or suggest such features. However, as discussed above, Williams anticipates said limitations (see prior art rejections below for details). Therefore this argument is moot.

Applicant’s arguments, see Remarks, filed 10/13/2020, with respect to the prior art rejections over Oare have been fully considered but are moot, as they do not apply to the references or the combination thereof relied upon in the 102 and 103 rejections below.



The following include new claim objections. 
Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claims 6, 8, and 14 are objected to because of the following informalities:  
With regard to claim 6: In lines 2-3, “its the upper end” should be replaced with --its upper end--.
With regard to claim 8: In line 3, “centring” should be replaced with --centering--.
With regard to claim 14: In line 2, “its the upper end” should be replaced with --its upper end--.
Appropriate correction is required.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the attachment to the attachment region" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 recites the limitation "the attachment region" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 and 8-10 is rejected due to its dependency on indefinite claim 1. 
Claims 6 recites the limitation "wherein the filter basket includes at it’s the upper end two to six," in lines 2-3. It is unclear what the filter basket includes two to six of.
Presumably, based on claim 6 as a whole, there are two to six of the recited spring clips. Applicant should amend claim 6 to clarify as appropriate.
Claims 13 recites the limitation "the attachment to the attachment region" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 recites the limitation "the attachment region" in 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 recites the limitation "the insert strips" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected due to its dependency on indefinite claim 13. 
Claim 14 recites “wherein the filter basket includes at its upper end three spring clips.” It is unclear if the “three spring clips” are the “spring elements” recited in claim 13, or if they are separate elements.  
Based on the limitations of claim 6, the “three spring clips” are the same as the “spring elements” recited in claim 13. 
Applicant should amend claim 14 to clarify as appropriate. 

	The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 5,061,303), hereafter referred to as Williams.
With regard to claims 1 and 13: Williams teaches a fastening system (abstract), the system comprising:
A filter bag 38 with a first outer diameter for filtering dust particles (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
A filter basket (cage) 40 for the internal stabilization and fastening of the filter bag (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
And a connecting region arranged on a perforated filter plate (partition plate) 16 for connection of the filter bag 38 and the filter basket 40 to a filter installation (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
Wherein the connecting region includes a cutout (opening) 22 for the filter bag 38 (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
Wherein, for the connection to the connecting region, the filter bag 38 includes at one end at least one snap ring (snap band spring) 46 (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
Wherein the filter bag 38, for the connection to the connecting region also has two insertion bands spaced apart from each other, which cover the at least one snap ring 46 at least partially over a surface at a side edge, the two insertion bands being the upper and lower parts of the collar portion 42 having the largest diameter of the collar portion, and fitting above and below the perforated filter plate 16 respectively (Figures 1-4, Column 4 Line 19-Column 6 Line 10).

Wherein the filter basket 40 is constituted by a basket-like structure (i.e. a cage structure), which includes, at its upper end, several spring elements (upper end portions of rods) 58 for connection to the connecting region, i.e. the upper end portions 58 of rods act as simple, non-coiled springs (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
Wherein the snap ring 42 is elastically deformable and can be brought into at least a first shape, the cross-sectional area whereof is smaller than an area of the inner cross-section of the cutout 22 of the perforated filter plate 16, i.e. the snap ring 42 can be deformed as shown in Figure 4 such that it occupies an area less than that of the cutout 22 (Figures 1-4, Column 6 Lines 11-44).
	And wherein a further snap ring (garter spring) 54  is fitted beneath the insertion bands (the upper and lower parts of the collar portion 42 having the largest diameter of the collar portion, and fitting above and below the perforated filter plate 16 respectively) on the filter bag 38 (i.e. in contact or at least close proximity with the interior of the filter bag) for the stabilization of the filter bag 38 in the region of the spring elements (upper end portions of rods) 58 (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
With regard to claim 4: The filter bag 38 is connected to the connecting region in such a way that the two insertion bands (the upper and lower parts of the collar portion 42 having the largest diameter of the collar portion, and fitting above and below the perforated filter plate 16 respectively) lie respectively at an upper surface and an underside of the perforated filter plate 16 (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
With regard to claim 5: Although it is not explicitly taught, it is understood that the two insertion bands ((the upper and lower parts of the collar portion 42 having the largest diameter of the collar portion, and fitting above and below the perforated filter plate 16 respectively) lie on the connecting region, i.e. at an upper surface and an underside of the perforated filter plate 16, in such a way that the filter bag 38 cannot perform a vertical movement, i.e. such that the filter bag cannot move vertically with respect to the 
With regard to claim 10: For fitting and removal of the filter bag 38 and of the filter basket 40, a pressing movement directed approximately in the direction of theSerial No. 15/751,799 Preliminary AmendmentPage 5center-point of the snap ring 42 and of the spring elements 58 takes place against the snap ring 42 and the spring elements 58 (Figures 1-4, Column 6 Lines 11-44).
With regard to claim 14: Williams teaches that the spring elements (upper end portions of rods) 58 are spring clips, i.e. the spring elements 48 comprise u-shaped end portions 52 which act as clips to retain the snap ring 42 (Figures 1-4, Column 4 Line 19-Column 6 Line 10). The filter basket 40 comprises eight spring elements/spring clips 58/52 at its upper end (Figures 1-4, Column 4 Line 19-Column 6 Line 10). Therefore, the filter basket 40 comprises three spring clips at its upper end, i.e. a group of eight spring clips necessarily comprises 3 spring clips (plus 5 additional spring clips). 

	The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
	With regard to claim 6: Williams teaches all of the limitations of claim 1 as described in the 102 rejections above.
	Williams teaches that the spring elements (upper end portions of rods) 58 are spring clips, i.e. the spring elements 48 comprise u-shaped end portions 52 which act as clips to retain the snap ring 42 (Figures 1-4, Column 4 Line 19-Column 6 Line 10). The filter basket 40 comprises eight spring elements/spring clips 58/52 (Figures 1-4, Column 4 Line 19-Column 6 Line 10).
Thus, Williams is silent to the filter basket comprising between two and six clips.
However, a person having ordinary skill in the art would expect the exact number of spring elements and clips to be a matter of obvious design choice unimportant to the functionality of the filter fastening system of Williams. In other words, a person having ordinary skill in the art would expect the filter fastening system of Williams to remain functionally identical if it were modified to comprise a different number of spring elements and clips than eight.
 	Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Williams by configuring it such that the filter basket comprised a smaller number of spring elements 58 and clips 52, e.g. six spring elements and clips, in .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Oare et al. (US 4,266,954), hereafter referred to as Oare.
	With regard to claims 8 and 9: Williams teaches all of the limitation of claim 1 as discussed in the 102 rejections above.
	Williams is silent to a Venturi element being fitted to the connecting region in such a way that securing and/or centering of the filter basket takes place, wherein the Venturi element is fastened to the connecting region via a collar integrally formed on a plate portion.
Oare teaches a fastening system (abstract), the system comprising: A filter bag 16 with a first outer diameter for filtering dust particles (Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 3); A filter basket (skeletal frame/cage) 38 for the internal stabilization and fastening of the filter bag 16 (Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 3); And a connecting region arranged on a perforated filter plate (tube sheet) 22 for connecting the filter bag 16 and the filter basket 38 to a filter installation (housing) 10 (Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 3); Wherein the connecting region, i.e. the filter plate 22 thereof, includes a cutout (aperture) 20 for the filter bag 16 Preliminary AmendmentPage 6(Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 3); Wherein, for the connection to the connecting region, the filter bag 16 includes at one end at least one snap ring (annular spring band) 36 (Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 3); Wherein the filter bag 16 in the region of the snap ring 36 has a second outer diameter, which is at least slightly larger than the first outer diameter of the filter bag i.e. second outer diameter is the diameter of snap ring 36 (Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 3); Wherein the filter basket 38 is constituted by a basket-like structure (i.e. a cage structure), which includes at its upper end several spring elements (prong like extensions) 42 for connection to the connecting region, i.e. the extensions 42 act as simple, non-coiled springs (Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 3); Wherein the snap ring 36 is elastically deformable and can be brought into at least a first shape, the cross-sectional area whereof is smaller than an area of the inner cross- section of the cutout 20 of the perforated filter plate 22, i.e. the snap ring 36 can be deformed as 
In Oare, A venturi element 21/23 is fitted to the connecting region in such a way that securing and centering of the filter basket 38 takes place, i.e. when the venturi element 21/23 is fitted into the connecting region, it provides an outward bias on the spring elements 42 of the filter basket (Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 30). The Venturi element 21/23 is fastened to the connecting region via a collar integrally formed on a plate portion, i.e. lateral flange 58 of the venturi element constitutes a collar integrally formed on a plate portion, said lateral flange 58 assisting in fastening the venturi element to the connecting region, e.g. by pressing against the edge of the filter (Figures 1-3, Column 1 Line 60-Column 2 Column 3 line 30). The venturi element 21/31 assists in the supply of cleaning air to the bag such that the bag can be cleaned of packed dust particles (“cake”) on the outer surface thereof (Column 2 Lines 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Williams in view of Oare by adding a Venturi element, wherein the Venturi element being fitted to the connecting region in such a way that securing and/or centering of the filter basket takes place, wherein the Venturi element is fastened to the connecting region via a collar integrally formed on a plate portion, in order to provide the system of Williams with a means of assisting in the supply of cleaning air to the filter bag such that the bag can be cleaned of packed dust particles (“cake”) on the outer surface thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772